Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s payment and submission filed 3/2/2021, has been received and entered into the present application.  Accordingly, prosecution has been reopened.
	Applicant’s amendment filed 3/2/2021 has been received and entered into the present application.
	The declaration of Peter Young under 37 C.F.R. 1.132 has been received and considered herein.
	As reflected by the attached, completed copy form PTO/SB/08A, the Examiner has considered the cited references.
Applicant’s arguments 3/2/2021 have been fully considered.  Rejections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections are either reiterated or newly applied.  They constitute the complete set of rejections being applied to the instant application.

Status of Claims 
Claims 1-7, 14-17, 19-21, 23-26 and 28 are pending.
Claims 1-7 and 14-17 remain withdrawn.
Claims 19-21, 23-26 and 28 are currently under examination and the subject matter of the present Office Action.

Maintained:
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19, 21 and 23-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaspar et al. (U.S. 2014/0315942).
Kaspar et al. teach a formulation for transdermally delivering rapamycin comprising rapamycin, a polymer having surfactant properties, a polymer having thickening properties, a glycol and water (claim 1); wherein the glycol is propylene glycol and is present in an amount of 2.9% (claim 21 and paragraph [0042]); rapamycin is present at an amount of about 0.5% to about 5 wt% (claim 18); the formulation can be in the form of a cream (paragraph [0038]). The formulation does not require the inclusion of benzyl alcohol, formaldehyde, fragrances, dyes, acetone, propylparaben, polyvinylfluoride, ethyl alcohol, isopropyl alcohol and specially denatured (SD) alcohol.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-21, 23-26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sell et al. (U.S. 2018/0280362).
Sell et al. teach an emulsion formulation comprising about 0.001% to about 1% (w/w) rapamycin, 4-6% palmitate, 6-8% glycerin and the balance consisting of water.  Glycerol is alternatively known as glycerine.  The formulation does not require the inclusion of benzyl alcohol, polyparaben, formaldehyde, fragrances, dyes, acetone, polyvinylidene fluoride, ethyl alcohol, isopropyl alcohol and specially denatured (SD) alcohol. Further, the formulation may comprise a carrier such as propylene glycol (paragraph [0110]).  The instant specification teaches that a cream base is a stable emulsion (paragraph [041]).
Sell et al. are silent on the amount ranges of rapamycin and liquid glycol (glycerol).
“[W]here there is a range disclosed in the prior art, and the claimed invention falls within that range, there is a presumption of obviousness.”  Iron Grip Barbell Co. v. USA Sports, Inc, 392 F.3d 1317, 1322 (Fed. Cir. 2004).  The amount of each component is a result effective parameter that will affect the physical properties of the final composition.  Optimization of ranges and parameters is a routine practice prima facie obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of rapamycin and liquid glycol, respectively, in order to achieve the best desired result.  “In cases involving overlapping ranges, we and our predecessor court have consistently held that even a slight overlap in range establishes a prima facie case of obviousness… the existence of overlapping or encompassing ranges shifts the burden to the applicant to show that his invention would not have been obvious.”  In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).

Claims 19-21, 23-36 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaspar et al. (U.S. 2014/0315942).
The teachings of Kaspar et al. have been set forth supra.
Kaspar et al. are silent on the amount ranges of rapamycin and liquid glycol.
“[W]here there is a range disclosed in the prior art, and the claimed invention falls within that range, there is a presumption of obviousness.”  Iron Grip Barbell Co. v. USA Sports, Inc, 392 F.3d 1317, 1322 (Fed. Cir. 2004).  The amount of each component is a result effective parameter that will affect the physical properties of the final composition.  Optimization of ranges and parameters is a routine practice that would have been prima facie obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of rapamycin and liquid glycol, respectively, in order to achieve the best desired result.  “In cases involving overlapping ranges, we and our predecessor court have consistently held that even a slight overlap in range establishes a prima facie case of obviousness… the existence of overlapping or encompassing ranges shifts the burden to the applicant to show that his invention would not have been obvious.”  In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).



Response to Applicant’s Remarks
Applicant alleges that “combined with the exemplary rapamycin formulations of Kaspar, each and every one of which contains benzyl alcohol, fails to anticipate the claimed formulations, which expressly exclude benzyl alcohol.”  This is not found persuasive.  A careful review of the reference does not reveal that benzyl alcohol is necessarily required as independent claim 1 recites “a solvent for solubilizing the mTOR inhibitor.”  While it appears that dependent claims recite benzyl alcohol as a preferred solvent, the disclosure clearly does not require the presence solvent in the formulation as is evidenced by the breadth of claim 1.  Applicant is reminded that a preferred or exemplified embodiment does not constitute a teaching away from other embodiments disclosed within the four corners of the reference, including non-preferred embodiments.  Applicant is reminded that the disclosure of a reference must be considered as expansively as is reasonably possible to determine the full scope of the disclosure and, as a result, is most certainly not limited that that which is preferred and/or exemplified.  
Applicant allege that “Sell does not specify the amount of rapamycin in the formulation, other than by recitation of the same broad range of 0.001-1 wt % rapamycin.  Clearly this entire range was not tested.”  These arguments are unpersuasive because they are allegations unsupported by facts, which are specifically required to establish non-enablement of a reference.  See MPEP 2121[R-6](I), which states “When the reference relied on expressly anticipates or make obvious all of the elements of the claimed invention, the reference is presumed to be enabled.  Once such a reference is found, the burden is on applicant to provide facts rebutting the operability.  In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  
Applicant and Declarant that “water is the only solvent specified for Formulation R.”  Applicant’s attention is drawn to the breadth of the instant claims:

    PNG
    media_image1.png
    149
    771
    media_image1.png
    Greyscale
(claim 19);

    PNG
    media_image2.png
    130
    768
    media_image2.png
    Greyscale
(claim 26).
As such, the instant claims are drawn to “purified water” being the sole “dermatologically acceptable carrier.”
The rejection is maintained for the reasons set forth above and those previously made of record.

CONCLUSION
No claim is found to be allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA PAGONAKIS whose telephone number is (571)270-3505.  The Examiner works a flexible schedule and can usually be reached Monday-Friday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






AP

/ANNA PAGONAKIS/
Primary Examiner, Art Unit 1628                                                                                                                                                                                                        ?